                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

DAVID W. SPINDLE,                  §
                                   §
                       PLAINTIFF,  §
                                   §
VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                   §
CKJ TRUCKING, L.P., AND            §
CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                   §
                       DEFENDANTS. §



   DEFENDANTS’ NOTICE OF INTENT TO OFFER CERTIFIED RECORDS



   Pursuant to the Court’s Scheduling Order (Docket No. 15), Defendants

hereby serve notice of intent to offer, in whole or in part, the following certified

records in evidence at trial, which have been obtained via depositions on

written questions and subpoenas and/or previous produced in discovery

and/or as part of Defendants’ Appendix in support of Defendants’ motion for

summary judgment (Docket No. 40-1), and/or as part of Defendant’s Appendix

(Docket No. 36-1):

    Depositions on written questions to Family Care Clinic/Dr. Froelich;

    Depositions on written questions to Hayes Family Foot Care;

    Deposition on written questions to Great American Insurance Group;

    Deposition on written questions to Dr. Robert Bloom;

    Deposition on written questions to Baylor Scott & White Surgical
     Hospital;

    Deposition on written questions to One Medical, Inc.;

    Deposition on written questions to Texoma Cardiovascular Surgeons;

                                                                                  1
    Deposition on written questions to Desoto Injury Rehab;

    Depositions on written questions to Texoma Medical Center;

    Texas Workforce Commission certification of public records;

    Deposition Exhibits 106, 107, 112, and 116.

                                     Respectfully submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS 1
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street
                                     Suite 2500
                                     Dallas, Texas 75201
                                     Telephone: (214) 871-8200
                                     Facsimile: (214) 871-8209
                                     Email:      jross@thompsoncoe.com

                                     ATTORNEYS FOR DEFENDANTS

                            CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically on this 18th day

of November, 2019. Parties may access this filing through the Court’s system.

Notice of this filing will be sent to all parties by operation of the Court’s
electronic filing system.

                                     /s/ John L. Ross
                                     JOHN L. ROSS




   1 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization


                                                                                2
